t c memo united_states tax_court alan e and harriet r lewis petitioners v commissioner of internal revenue respondent docket no filed date david r andelman and edward f fay for petitioners charles w maurer jr for respondent supplemental memorandum opinion wright judge this matter is before the court on respondent's motion for leave to file amendment to answer and petitioner's counter motion for summary_judgment both parties filed their respective motions after the court_of_appeals for the first circuit reversed our opinion filed at tcmemo_1992_391 and remanded the case to us for further proceedings in accordance this opinion supplements our opinion in lewis v commissioner tcmemo_1992_391 with that court's opinion 18_f3d_20 1st cir respondent seeks to amend her answer so as to raise for the first time before this court the affirmative defense of quasi-estoppel also known as the duty_of_consistency petitioners seek judgment as a matter of law on grounds that respondent has untimely raised such affirmative defense for the reasons set forth herein we grant respondent's motion and deny petitioners' motion background our initial opinion in this case filed at tcmemo_1992_ dealt with alan e lewis’ petitioner involvement in a series of complicated loan transactions throughout a 10-year period ending in these loan transactions involved domestic and foreign_corporations partnerships and trusts in which petitioner maintained ownership interests the series of loan transactions culminated in when a foreign_corporation controlled by petitioner indirectly transferred dollar_figure to a_trust also controlled by petitioner petitioners did not report the dollar_figure transfer on their federal_income_tax return for taxable_year petitioners did however report interest_income from the trust respondent determined that the trust at issue was a grantor_trust and the dollar_figure was income to such trust a deficiency noticed followed petitioners advanced three alternative arguments in their attack upon respondent's determination we analyzed petitioners' arguments and concluded with respect to each that they had failed to carry their burden_of_proof we held that the corporation which transferred the dollar_figure to the subject trust in had sufficient earnings_and_profits at the time of the transfer and that such transfer constituted a dividend distribution on appeal to the court_of_appeals for the first circuit petitioners argued that this court erroneously concluded that the controlled_foreign_corporation had sufficient earnings_and_profits in to support a finding that the dollar_figure was a dividend distribution the court_of_appeals agreed explaining that the record lacks adequate support for our conclusion the court_of_appeals however refused to hold that the dollar_figure at issue was properly excluded from petitioners' tax_return in remanding this matter to us for further proceedings the court_of_appeals explained that the doctrine_of quasi-estoppel or duty_of_consistency might operate to enable respondent to recoup taxes on the dollar_figure transfer accordingly the court_of_appeals instructed us to entertain the theory of quasi-estoppel 1in its opinion the court_of_appeals for the first circuit stated the duty_of_consistency seems to apply when the earlier taxpayer position amounts to a misstatement of fact not of law see eg 854_f2d_755 5th cir cert_denied 490_us_1065 beltzer f 2d pincite mayfair minerals inc v commissioner continued subsequent to the remand of the instant case both parties filed separate motions petitioners' motion seeks summary_judgment petitioners contend that we may not properly consider the issue of quasi-estoppel because quasi-estoppel is an continued f 2d 5th cir 229_f2d_376 6th cir 169_f2d_483 1st cir simple failure to report income is not a representation that such income has in fact not been received and does not without more furnish grounds for estoppel mertens supra sec dollar_figure where there is a mistake of law and no factual misrepresentations the doctrine_of consistency does not apply moreover the misstatement must be one on which the government reasonably relied in the sense that it neither knew nor ought to have known the true nature of the transaction mischaracterized by the taxpayer see herrington f 2d pincite mayfair minerals f 2d pincite ross f 2d pincite in this case it seems possible that petitioner made representations of key facts regarding the genuine business activities of the foreign controlled_corporation throughout the 1970's and the genuine intent on his and his partner’s part to repay the foreign controlled_corporation loans if such representations of fact were made then holding petitioner to them now might generate a tax_liability we stress however that we are uncertain about this matter since it has not been argued here and since factual history is at issue both the lewises and the commissioner should have a full opportunity to argue the issue before the tax_court we therefore vacate the tax court's judgment insofar as it is inconsistent with this opinion and we remand the case to the tax_court for further proceedings 18_f3d_20 1st cir vacating in part and remanding tcmemo_1992_391 affirmative defense which pursuant to rule is required to be specifically pleaded respondent's motion on the other hand seeks to permit the amendment of her answer in the instant case so as to include the affirmative defense of quasi-estoppel discussion before we address the substance of each motion it is important that we set out the current status of this case in our initial opinion we addressed each of petitioners’ three arguments and held for respondent on all three we cited petitioners’ failure to carry their burden_of_proof as the principal reason for such holdings the court_of_appeals rejected the analysis of our initial opinion but has instructed us to consider whether the doctrine_of quasi-estoppel operates to effect the same result to comply with the court’s mandate we will grant respondent’s motion to amend the pleadings our rules_of_practice and procedure in many respects parallel the federal rules of civil procedure rule a permits amendments to pleadings and provides that a party may amend a pleading once as a matter of course at any time before a responsive pleading is served otherwise a party may amend his pleading only by leave of court or by written consent of the adverse_party rule a further provides that leave to amend shall be given freely when justice so requires 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure this court has looked to cases decided under rule a of the federal rules of civil procedure for guidance on the interpretation of rule a 89_tc_1081 like rule a rule a of the federal rules of civil procedure mandates that leave to amend shall be given freely when justice so requires the decision of whether a motion to amend the pleadings should be granted is within the sound discretion of the court 401_us_321 371_us_178 the exercise of our discretion however must be controlled by sound reason and fairness 84_tc_985 petitioners maintain that rule requires a party to include in his or her pleadings any matter consisting of an avoidance or affirmative defense the underlying rationale for this rule is to provide the opposing party ample opportunity to address the related issues there is no doubt that estoppel and its various counterparts such as quasi-estoppel and equitable_estoppel are affirmative defenses within the meaning of rule petitioners however fail to properly consider rule or the appellate mandate in this case in appropriate circumstances we may permit the movant to amend the pleadings so as to include a previously omitted affirmative defense see flint v commissioner tcmemo_1991_405 lilley v commissioner tcmemo_1989_602 affd without published opinion 925_f2d_417 3d cir in fact in 103_tc_525 ndollar_figure we granted respondent's post-trial motion for leave to amend her answer so as to include the affirmative defense of quasi-estoppel under the circumstances of this case and in light of the instruction from the court_of_appeals we do not believe that petitioners will be unfairly prejudiced by the proposed amendment of the pleadings accordingly we grant respondent’s motion as we have granted respondent’s motion to amend her answer it is necessary that we deny petitioners’ motion for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary costs 90_tc_678 summary_judgment is inappropriate if there remains an unresolved genuine issue as to a material fact rule b 90_tc_753 considering our ruling granting respondent’s motion for leave to amend a genuine issue remains unresolved hence summary_judgment is improper accordingly petitioners’ motion is denied to reflect the foregoing an appropriate order will be issued granting respondent’s motion and denying petitioners’ motion
